Case 2:19-cv-07059-JMA-SIL Document 10 Filed 06/26/20 Page 1 of 1 PageID #: 132
                                                                                           FILED
                                                                                           CLERK
                                                                                6/26/2020 12:45 pm
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK                         U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF NEW YORK
 UNITED STATES OF AMERICA,                              )                         LONG ISLAND OFFICE
                                                        )
                Plaintiff,                              )   Case No.: 2:19-cv-07059
                                                        )
        v.                                              )   Judge Azrack
                                                        )
 PHILLIP VECCHIONE,                                     )   Magistrate Judge Locke
 DEANNA HARDING,                                        )
 CAPITAL ONE BANK (USA) N.A.,                           )
 STATE OF NEW YORK, and                                 )
 COUNTY OF SUFFOLK, NEW YORK,                           )
                                                        )
                Defendants.                             )

                                             ORDER

       Before the Court is the United States’ motion for leave to file an amended complaint

under Rule 15(a)(2), Fed.R.Civ.P. The United States explains that the motion is made to add as a

party a bank that may have a mortgage lien claim against the residential real property that is the

subject of this lien enforcement action (“Property”) and whose joinder was mistakenly

overlooked in the filing of the original complaint. It explains further that joining the bank will

facilitate a more advantageous complete adjudication of rights and interests with respect to the

Property. Having considered the premises of the motion, and, for good cause shown, it is hereby

       ORDERED that the motion is granted, and it is

       ORDERED FURTHER that the United States shall have seven days from the date of

entry of this Order to file an amended complaint like the one accompanying its motion for leave.

       It is SO ORDERED this _26th day of June, 2020.



                                                      ___/s/(JMA) ______________________
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE
